              Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 1 of 31



 1   Hassan A. Zavareei (CA Bar No. 181547)
     Andrea R. Gold*
 2   TYCKO & ZAVAREEI LLP
     1828 L Street, NW, Suite 1000
 3   Washington, DC 20036
     Telephone: (202) 973-0900
     Facsimile: (202) 973-0950
 4
     Annick Persinger (CA Bar No. 272996)
 5   TYCKO & ZAVAREEI LLP
     1970 Broadway, Suite 1070
 6   Oakland, CA 94612
     Telephone: (510) 254-6808
 7   Facsimile: (202) 973-0950
 8   Gregory F. Coleman*
     GREG COLEMAN LAW
 9   First Tennessee Plaza
     800 S. Gay Street, Suite 1100
10   Knoxville, TN 37929
     Telephone: (865) 247-0080
11   Facsimile: (865) 522-0049

12   Nick Suciu III*
     BARBAT, MANSOUR & SUCIU PLLC
13   1644 Bracken Rd.
     Bloomfield Hills, Michigan 48302
     Telephone: (313) 303-3472
14

15   * Pro Hac Vice to follow
16   Attorneys for Plaintiffs and the Proposed Class
17
                                   UNITED STATES DISTRICT COURT
18
                                 NORTHERN DISTRICT OF CALIFORNIA
19

20
     JOSEPH CASILLAS and DE’JHONTAI                    Case No.: 3:19-cv-02455
     BANKS, on behalf of themselves and all
     others similarly situated,
21                                                     CLASS ACTION COMPLAINT
                   Plaintiffs,
22
     v.                                                1. Breach of Express Warranty
23
     APPLE INC.,                                       2. Breach of Implied Warranty
24                                                     3. Breach of Written Warranty Under the
                   Defendant.                             Magnuson-Moss Warranty Act (15 U.S.C.
25                                                        § 2301, et seq.)
                                                       4. Violation of the Song-Beverly Consumer
26                                                        Warranty Act (Cal. Civ. Code § 1790)
27                                                     5. Violation of the California Consumer Legal


                                          CLASS ACTION COMPLAINT
     Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 2 of 31



 1                                        Remedies Act (Cal. Civ. Code § 1750)
                                     6.   Violation of California Unfair Competition
 2                                        Laws (Cal. Bus. & Prof. Code § 17200)
                                     7.   Violation of California False Advertising Law
 3
                                          (Cal. Bus. & Prof. Code § 17500)
 4                                   8.   Negligent Misrepresentation
                                     9.   Unjust Enrichment
 5

 6                                    DEMAND FOR JURY TRIAL

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                           CLASS ACTION COMPLAINT
                 Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 3 of 31



 1                                       CLASS ACTION COMPLAINT
 2          1.        Plaintiffs Joseph Casillas and De’Jhontai Banks (“Plaintiffs”), individually and on behalf
 3   of all others similarly situated, by and through counsel, bring this action against Apple Inc. (“Apple”).
 4   Plaintiffs’ allegations herein are based upon personal knowledge and belief as to their own acts and upon
 5   the investigation of their counsel, including information received from class members who have
 6   experienced the failure of the audio integrated circuit of their Apple iPhone 7 or 7 Plus devices (the “Audio
 7   IC Defect”) as described herein, and information and belief as to all other matters.
 8                                               INTRODUCTION

 9          2.        Plaintiffs bring this action, individually and on behalf of a Class of similarly situated

10   owners of Apple’s iPhone 7 and/or iPhone 7 Plus (“iPhones”). This action arises from Apple’s

11   concealment of a material defect that ultimately causes iPhone audio features to become unresponsive and

12   fail of their essential purpose as smartphones, called the “Audio IC Defect” herein.

13          3.        Apple has long been aware of the Audio IC Defect, yet, notwithstanding its longstanding

14   knowledge, Apple routinely refuses to repair the iPhones without charge when the Audio IC Defect

15   manifests.

16          4.        Many iPhone owners communicated with Apple’s employees and agents to request that

17   Apple remediate and/or address the Audio IC Defect and/or resulting damage at no expense. Apple failed

18   and/or refused to do so.

19          5.        As a result of Apple’s unfair, deceptive, and/or fraudulent business practices, owners of

20   the iPhones, including Plaintiffs, have suffered ascertainable losses. The unfair and deceptive trade

21   practices committed by Apple were conducted in a manner giving rise to substantial aggravating

22   circumstances.

23          6.        Had Plaintiffs and other Class Members known about the Audio IC Defect at the time of

24   purchase, they would not have bought the iPhones, or else would have paid substantially less for them.

25          7.        As a result of the Audio IC Defect and the monetary costs associated with attempting to

26   repair it, Plaintiffs and the Class Members suffered an injury in fact, incurred damages, and otherwise

27   have been harmed by Apple’s conduct

                                                          -1-
                                             CLASS ACTION COMPLAINT
                  Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 4 of 31



 1
             8.       Accordingly, Plaintiffs bring this action to redress Apple’s violations of the various states’
 2
     consumer fraud statutes, fraud, negligent misrepresentation, breach of implied warranty, unjust
 3
     enrichment, and for violations of the federal Magnuson-Moss Warranty Act and California’s Song-
 4
     Beverly Consumer Warranty Act.
 5                                                   THE PARTIES
 6           9.       Plaintiff Joseph Casillas is a resident and citizen of Emeryville (Alameda County),
 7   California. On or about July 8, 2017, Mr. Casillas purchased an iPhone 7 from a Best Buy retail store in
 8   Vallejo, California.
 9           10.      Plaintiff De’Jhontai Banks is a resident and citizen of San Jose (Santa Clara County),
10   California. On or about January 1, 2017, Ms. Banks purchased an iPhone 7 through a Verizon retailer
11   located in Fremont, California.
12           11.      Defendant Apple Inc. is a corporation incorporated under the laws of the State of
13   California. Apple’s corporate headquarters and principal place of business are located in Cupertino (Santa
14   Clara County), California. Accordingly, for jurisdictional purposes, Defendant Apple Inc. is a citizen of
15   California.
16                                          JURISDICTION AND VENUE

17           12.      This Court has subject matter jurisdiction pursuant to the Class Action Fairness Act, 28

18   U.S.C. § 1332(d). The aggregated claims of the individual class members exceed the sum or value of

19   $5,000,000.00, exclusive of interest and costs; there are more than 100 putative class members; and at

20   least one putative class member is from a state different from Apple.

21           13.      This Court has personal jurisdiction over Apple because it is incorporated under the laws

22   of the State of California; its corporate headquarters and principal place of business are located in

23   Cupertino (Santa Clara County), California; it conducts substantial business in this District; and a

24   substantial part of the acts and omissions complained of occurred in this District.

25           14.      Venue is proper in this judicial district under 28 U.S.C § 1391 because a substantial part

26   of the events or omissions giving rise to the claim occurred in this District. Apple has its principal place

27   of business in this District; it is authorized to conduct business in this District; it has intentionally availed

                                                           -2-
                                              CLASS ACTION COMPLAINT
               Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 5 of 31



 1
     itself of the laws and markets within this District; it does substantial business in this District; and it is
 2
     subject to personal jurisdiction in this District. Plaintiffs’ declarations stating facts showing that this action
 3
     has been commenced in a proper place for trial is attached as Exhibit 1.
 4
                                          INTRADISTRICT ASSIGNMENT
 5
             15.       Assignment to the San Francisco Division is proper under Civil Local Rules 3-2(c) and 3-
 6
     2(d) because a substantial part of the events or omissions giving rise to Plaintiff Casillas’ claims occurred
 7
     in Emeryville.
 8                                   PLAINTIFFS’ FACTUAL ALLEGATIONS
 9   Plaintiff Joseph Casillas

10           16.       On or about July 8, 2017, while a resident and citizen of the State of California, Plaintiff

11   Joseph Casillas purchased a new iPhone 7 from a Best Buy retail store in Vallejo, California. Mr. Casillas

12   purchased his phone for approximately $969.99. Mr. Casillas purchased the iPhone in part because of its

13   reputation for being a high quality and reliable product.

14           17.       Plaintiff Casillas’ iPhone came with Apple’s express warranty.

15           18.       Starting in approximately November 2018, Plaintiff Casillas noticed that his phone’s sound

16   was distorted with audible static while attempting to play a video on his phone. Additionally, his phone’s

17   speaker function exhibits the same distorted sound when on phone calls or attempting to utilize any other

18   audio functions with phone’s speaker. These are common indications of the Audio IC Defect. These issues

19   have continued since he first experienced the Audio IC Defect.

20           19.       Shortly after first experiencing the audio issue, Plaintiff Casillas contacted Apple Support

21   seeking assistance with his defective iPhone. Over the course of this conversation, Plaintiff Casillas was

22   told that Apple could not diagnose a problem with his phone despite the continuing distorted audio. Apple

23   neither mentioned that it was a known defect nor did Apple agree to repair the defect without charging the

24   costs to Mr. Casillas.

25           20.       Had Plaintiff Casillas been aware of the Audio IC Defect, he either would not have

26   purchased the iPhone 7, or else would have paid significantly less for it. He has not received the benefit

27   of his bargain.

                                                            -3-
                                               CLASS ACTION COMPLAINT
               Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 6 of 31



 1
            21.        If Plaintiff Casillas’ iPhone functioned as advertised, Mr. Casillas would purchase an
 2
     iPhone again in the future. Alternatively, if the Court were to issue an injunction ordering Apple to comply
 3
     with advertising and warranty laws, Mr. Casillas would likely purchase an iPhone again in the future.
 4
     Plaintiff De’Jhontai Banks
 5
            22.        On or about January 1, 2017, Plaintiff De’Jhontai Banks purchased a new iPhone 7 from a
 6
     Verizon retail store located in Fremont, California. Ms. Banks purchased her phone for approximately
 7
     $1,200.00. Ms. Banks purchased the iPhone in part because of its reputation for being a high quality and
 8
     reliable product.
 9
            23.        Plaintiff Banks’ iPhone came with Apple’s express warranty.
10
            24.        On or about August 1, 2018, Plaintiff Banks noticed that she was unable to hear callers
11
     unless she used her iPhone’s speaker function. These are common indications of the Audio IC Defect.
12
     These issues have continued since she first experienced the Audio IC Defect, and all of Ms. Banks’ calls
13
     must be made in this manner.
14
            25.        In early 2019, Plaintiff Banks contacted Apple Support seeking assistance with her
15
     defective iPhone. Over the course of this conversation, Plaintiff Banks was told that she would have to
16
     pay to fix the “speaker issue” related to the Audio IC Defect.
17
            26.        Had Plaintiff Banks been aware of the Audio IC Defect, she either would not have
18
     purchased the iPhone 7, or else would have paid significantly less for it. She has not received the benefit
19
     of her bargain.
20
            27.        If Plaintiff Banks’ iPhone functioned as advertised, Ms. Banks would purchase an iPhone
21
     again in the future. Alternatively, if the Court were to issue an injunction ordering Apple to comply with
22
     advertising and warranty laws, Ms. Banks would likely purchase an iPhone again in the future.
23                                           GENERAL ALLEGATIONS
24          A.         Apple’s iPhone

25          28.        Defendant Apple designs, manufactures, markets, and sells the iPhone series of

26   smartphones. The iPhone 7 and 7 Plus were released on September 16, 2016.

27
                                                         -4-
                                             CLASS ACTION COMPLAINT
                 Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 7 of 31



 1
            29.      iPhones are designed and built around the use of a touchscreen whereby the user touches
 2
     the screen directly to interact with the device, as opposed to using a traditional number pad or keyboard,
 3
     and it allows the user to interact with the device through a variety of audio responsive applications.
 4
            30.      In the United States, the iPhone holds the largest share of the smartphone market. In 2018,
 5
     iPhones accounted for approximately 40.75% of the market share followed by Samsung with
 6
     approximately 24.5% of the market share.
 7
            31.      iPhones are capable of sending text messages, taking pictures, capturing video, playing
 8
     music, browsing the internet, sending and receiving email, using GPS navigation, using the touchscreen
 9
     to make and take calls, and downloading and using various applications, among other functions. Many of
10
     these functions allow the user to perform audio commands as well as communicating information to the
11
     user through audio responses.
12
            32.      Upon information and belief, purchasers of the iPhones are given fourteen days from the
13
     date of purchase (or from the date the product is received if purchased online) to return the iPhones if
14
     purchased directly from Apple or through an authorized reseller, such as Best Buy, Verizon, or AT&T.
15
            B.       The Audio IC Defect
16
            33.      Unbeknownst to consumers, the iPhones suffer from a material Audio IC Defect that leads
17
     to audio failures. As a result, consumers experience poor sound or complete failure of the sound system.
18
            34.      Often, the Audio IC Defect impacts the time it takes for the device to power on, a complete
19
     failure of the phone’s Voice Memo application, an inoperable speaker function, and other issues associated
20
     with the phones’ sound system, including but not limited to making ordinary telephone calls.
21
            35.      Upon information and belief, the Audio IC Defect results from a problem with the iPhone’s
22
     external casing and the location of the audio IC chip on the iPhone’s logic board. The materials used in
23
     the iPhone’s external casing are insufficient and inadequate to protect the internal parts—including the
24
     audio IC chip—in light of reasonable and foreseeable use by consumers.
25
            36.      Apple has advertised that the “iPhone 7 and iPhone 7 Plus dramatically improve every
26
     aspect of the iPhone experience, reaching a new level of innovation and precision to make this the best
27
                                                         -5-
                                            CLASS ACTION COMPLAINT
               Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 8 of 31



 1
     iPhone we have ever made. The completely redesigned cameras shoot incredible photos and videos day
 2
     or night, the A10 Fusion chip is the most powerful chip on any smartphone while delivering the best
 3
     battery life ever in an iPhone, and an entirely new stereo speaker system provides twice the sound, all
 4
     within the first water and dust resistant iPhone.” 1
 5
            37.     However, the external casing of the iPhone is not sturdy, strong, durable, or drastically
 6
     improved. Instead, it is manufactured from substandard materials that are neither appropriate for nor
 7
     durable enough for the ordinary and expected use of the iPhone.
 8
            38.     The motherboard located inside the iPhone (which Apple calls the “logic board”) contains
 9
     an audio controller chip (referred to as the “audio IC chip”). An illustration of the logic board and the
10
     audio IC chip—outlined in red—is included below.
11

12

13

14

15

16

17

18

19

20
            39.     The audio IC chip is responsible for all audio related functions in Apple’s iPhone operating
21
     system software, iOS.
22
            40.     From the first day of use, the Audio IC Defect exposes the internal components of the
23
     iPhones to increased stress and physical harm.
24

25

26
     1
27     https://www.apple.com/newsroom/2016/09/apple-introduces-iphone-7-iphone-7-plus (last visited May
     3, 2019).
                                                   -6-
                                             CLASS ACTION COMPLAINT
               Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 9 of 31



 1
             41.     Upon information and belief, the Audio IC Defect causes significant decreased strength
 2
     and durability directly over the audio controller chip on the logic board. Due to the flexion allowed by the
 3
     phone’s casing and the location of the audio IC chip on the logic board, over time the audio IC chip loses
 4
     electrical continuity with the logic board, resulting in a manifestation of the Audio IC Defect. The audio
 5
     IC chip is a delicate circuit. Regular and anticipated use of the iPhone results in manifestation of the Audio
 6
     IC Defect, i.e. a failure of the solder to adhere the audio IC chip to the logic board. Once the circuit has
 7
     failed, the audio IC chip is unable to operate properly with the phone causing issues ranging from a wide
 8
     variety of audio failures to a failure of the devices’ ability to reboot.
 9
             42.     The Audio IC Defect can be repaired by trained technicians through the use of a thin copper
10
     wire soldered from the audio IC chip to the iPhone’s logic board. This repair allows the audio IC chip to
11
     remain connected to the logic board despite the flexion of the device.
12
             43.     The iPhone 6 and iPhone 6 Plus suffered from a similar issue known as the “Touch
13
     Disease.” This touchscreen defect was associated with a similar flexion-based issue present in the housing
14
     of that series of iPhones which affected the touch IC chips.
15
             44.     Apple’s experience with iPhone 6 and iPhone 6 Plus should have raised alarm within the
16
     company that such flexion-based defects in their products are responsible for serious hardware
17
     malfunctions including the audio issues present in the iPhone 7 and iPhone 7 Plus.
18
             C.      Apple’s Knowledge of the Audio IC Defect
19
             45.     Plaintiffs’ experiences are by no means isolated occurrences. Indeed, the internet is replete
20
     with examples of blogs and other websites where consumers have complained of the exact same Audio
21
     IC Defect within the iPhone 7s and 7 Pluses.
22
             46.     Complaints on Apple’s own website regarding the Audio IC Defect date back as far as
23
     December 30, 2016, where a user submitted the below message:
24                   Anytime I’m on the phone I can hear the other person fine but they can’t
                     hear me. They can only hear me when I have them on speaker phone. My
25                   phone is brand new, just got it about 2 weeks ago. I’ve tried everything to
                     fix it (hard reset, volume controls, etc) and nothing helps. I’ve tried it in
26                   different areas using wifi and using my Verizon LTE network. Same thing.
27
                                                           -7-
                                              CLASS ACTION COMPLAINT
              Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 10 of 31



 1                  They say my phone sounds like scratching static unless I put them on
                    speaker phone, then it stops. What’s going on? 2
 2
            47.     This consumer complaint prompted a multitude of responses from other Apple customers,
 3
     including the following from August 18, 2017:
 4                  The official answer is, “We know it’s a problem with some devices and
                    we’re not going to replace your phone.”
 5
                    Mine is under warranty. Eventually I lost speakerphone too. The
 6                  headphones don’t work either.
 7                  Apple is aware. They’re not going to solve the problem. You just bought a
                    bad phone, luck of the draw. They actually told me that since they know
 8                  it’s a bug, they’re not responsible for replacing the device. 3
 9          48.     Since December 30, 2016, a plethora of owners of the iPhones have complained on Apple’s
10   own website regarding the Audio IC Defect. Not only does the original poster complain of the Audio IC
11   Defect, but users in the comments section of the post often state they are experiencing the same or
12   exacerbated issues as the original poster.
13          49.     The Audio IC Defect has become so pervasive with the iPhone that consumers have dubbed
14   the issue as iPhone 7 loop disease. The Audio IC Defect has been thoroughly discussed by Apple users on
15   the company’s own discussion forum with multiple owners expressing their issues and concerns with the
16   Defect. One consumer described her experience as follows:
                   We are so frustrated with Apple and our daughter’s iPhone 7. She cannot
17                 hear callers, use FaceTime or Siri, or use her headphones. We finally got a
                   name for the problem – loop disease. Has anyone else had this issue and if
18                 so were you able to resolve it? Preferably without spending more money.
                   Thanks. 4
19
            50.     Again, responses to this consumer complaint were followed by other owners who were
20
     suffering from similar issues:
21
                    Dear Apple,
22
                    I am facing exact same issue. This problem started happening in the 15th
23                  month after the purchase. I cannot use mic and cannot record voice memo’s.
                    After the phone is restarted it takes nearly 5 minutes to boot up. The only
24

25
     2
       https://discussions.apple.com/thread/7808120?answerld=32188435022#32188435022 (last visited May
26   3, 2019).
     3
27     Id.
     4
       https://discussions.apple.com/thread/250046921 (last visited Apr. 17, 2019).
                                                       -8-
                                            CLASS ACTION COMPLAINT
              Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 11 of 31



 1                   way I can receive and make calls is by using Bluetooth headset. Without
                     bluetooth headset, the phone is of no use, as neither I would be able to
 2                   receive or make calls.

 3                   Without mic I cannot use siri as well. When I visited apple center, they
                     diagnosed mentioned that it is a hardware issue with the Audio IC and I will
 4                   have to pay to check if it can be repaired, as the phone is out of warranty.
                     They also mentioned that if it cannot be repaired, they would provide me a
 5                   replacement option in which I will have to shell out almost 1/3rd of the cost
                     of the phone, which as a solution is not acceptable to me after spending a
 6                   good amount of money while purchasing the phone.

 7                   If you search on internet, there are numerous users facing this issue, which
                     could potentially be due to a hardware defect.
 8
                     As I have spent my hard earned money behind a Apple as a reputed brand
 9                   and I did not expect that it would only last 15 months. Now since I have
                     posted a technical problem in your community. Please provide a solution
10                   instead of deleting my post.

11                   Regards,
                     Manish 5
12
            51.      Independent repair shops are also reporting the Audio IC Defect as an “epidemic” which
13
     affects iPhones that “are just now getting to the age where they are off-warranty.” 6
14
            52.      For earlier iPhone models, Apple employed a widely publicized testing regimen which
15
     included five methods of durability testing prior to those model’s public release. Upon information and
16
     belief, Apple conducts extensive pre-release durability testing on all of its products, including the
17
     iPhones. 7
18
            A. First, Apple uses a “three-point bending test” to test the iPhone’s ability to handle reasonable
19
                  force. Apple applies pressure to three different points along the iPhone’s frame, and then
20
                  evaluates the iPhone’s performance at the test’s conclusion.
21

22

23

24
     5
25     Id.
     6
       https://motherboard.vice.com/en_us/article/8xem8x/iphone-7-grayed-out-speaker-loop-disease-boot -
26   loop-hangs-on-apple-logo (last visited May 3, 2019).
     7
27     https://blogs.wsj.com/personal-technology/2014/09/25/bendgate-five-durability-tests-apple-used-on-
     the-iphone-6-plus (last visited May 3, 2019).
                                                       -9-
                                             CLASS ACTION COMPLAINT
                Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 12 of 31



 1
               B. Second, Apple uses a “pressure-point cycling test” that expends substantial force on the
 2
                     iPhones’ display and casing. This test reportedly ensures that the iPhones can be bent and
 3
                     pushed many times over during their lifespan.
 4
               C. Third, Apple uses “torsion testing,” whereby the iPhones are twisted and torqued in various
 5
                     situations. This test is reportedly to ensure the iPhones can handle actual use scenarios, such
 6
                     as sitting on an iPhone unevenly.
 7
               D. Fourth, Apple uses “sit tests” whereby an Apple engineer takes an iPhone and sits down
 8
                     thousands of times. This test is reportedly to ensure the iPhones will remain functional no
 9
                     matter how individuals place the iPhones in their pockets. Apple’s senior vice president of
10
                     hardware engineering, Dan Riccio, stated that this test has three parts: (1) a simulation of a
11
                     typical user sitting down on a hard surface; (2) a simulation of a typical user sinking into
12
                     something softer like a couch; and (3) “worst-case” tests where a user sits down on a hard
13
                     surface at an angle. 8
14
               E. Fifth, Apple uses real-life user studies. Apple provides hundreds of company employees with
15
                     actual iPhones and asks them to use the iPhones throughout the day in various situations to test
16
                     for both durability and performance.
17
               53.       Through this extensive pre-release testing that specifically evaluated the iPhones
18
     durability, Apple knew or should have known of the Audio IC Defect. The Audio IC Defect is a defect
19
     that results from the reasonable, foreseeable use by consumers that is part of the testing methodology
20
     above. Put simply, Apple’s pre-release testing should have alerted it to the fact that the external casing
21
     suffers from a defect causing significant stress on the logic board and audio IC chip.
22
               54.       In addition, on September 25, 2014, Apple issued a press release in response to allegations
23
     that the previous iteration of the iPhone, the iPhone 6 and 6 Plus, were manufactured with external casing
24
     that was suspectble to bending under normal use and was insufficient to protect the internal components
25
     on the logic boards. There is active litigation regarding the impact of the iPhone 6 and 6 Plus bending on
26

27   8
         https://9to5mac.com/2014/09/25/bendgate-iphone-stress-test-facility (last visited May 3, 2019).
                                                      -10-
                                                 CLASS ACTION COMPLAINT
                Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 13 of 31



 1
     the touchscreen controller chips. See Davidson v. Apple Inc., No. 5:16-cv-4942-LHK (N.D. Cal.). Apple
 2
     knew, or should have known, that the insufficient external casing on the iPhone 7 and 7 Plus would cause
 3
     the Audio IC Defect in the same manner that it knew or should have known that the insufficient internal
 4
     casing on the iPhone 6 and 6 Plus would cause the touchscreen controller chips to fail.
 5
               55.   To date, Apple has not publicly released any explanation for Audio IC Defect, which has
 6
     also been called “Loop Disease” by consumers. Upon information and belief, Apple acknowledged that
 7
     an audio defect was present in the iPhone 7 and iPhone 7 Plus models via an internal document distributed
 8
     to Apple Authorized Service Providers which has subsequently been deleted. According to reports, Apple
 9
     initially authorized repairs outside the phone’s warranty period for audio issues ranging from grayed-out
10
     speaker buttons during phone calls to customers not being heard during phone calls or FaceTime video
11
     chats. Apple has since rescinded any such out-of-warranty repair authorization. 9
12
               56.   This internal document illustrates Apple knew or should have known that the iPhones
13
     suffer from the Audio IC Defect, were not fit for their intended use as smartphones, and would fail under
14
     normal and foreseeable use by consumers.
15
               57.   Apple’s initial response to the Audio IC Defect demonstrates its recognition of the issue,
16
     its knowledge that the Audio IC Defect was present at the time of sale, and its understanding that the
17
     Audio IC Defect frequently manifests itself within months of purchase. As such, Apple’s preliminary
18
     internal acknowledgment and subsequent discontinuation of their out-of-warranty repairs without public
19
     announcement of the Audio IC Defect amounts to misrepresentation and concealment of the Audio IC
20
     Defect.
21
               58.   Upon information and belief, Apple was well aware of the Audio IC Defect based upon:
22
     (1) their own records of customers’ complaints, (2) Apple Store repair records, (3) its own pre-release
23
     testing, (4) warranty and post-warranty claims, (5) internal documentation, and (6) other various sources.
24

25

26
     9
27    https://www.macrumors.com/2018/07/17/apple-ends-free-oow-iphone-7-mic-repairs (last visited May
     3, 2019).
                                                  -11-
                                            CLASS ACTION COMPLAINT
                 Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 14 of 31



 1
     Nevertheless, Apple failed to notify consumers of the nature and extent of the problems with the iPhones
 2
     or provide any adequate remedy.
 3
                59.   Apple failed to adequately research, test, and/or manufacture the iPhones before
 4
     warranting, advertising, promoting, marketing, and selling the iPhones.
 5
                60.   In many instances, consumers have incurred and will continue to incur expenses for the
 6
     diagnosis of the Audio IC Defect, as well as the repair and replacement of their iPhones, despite such
 7
     defect having been contained in the iPhones when manufactured by Apple and being present at the point
 8
     of sale.
 9
                61.   Consumers were without access to the information concealed by Apple as described herein,
10
     and therefore reasonably relied on Apple’s representations and warranties regarding the quality, durability,
11
     and other material characteristics of the iPhones. Had consumers known of the defect, they would have
12
     paid less for the iPhones than the amounts they actually paid, or would not have purchased the iPhones at
13
     all.
14              D.    Apple’s Express Warranty Is Unconscionable
15              62.   Apple offers the following one-year warranty when a consumer purchases an iPhone 7 or
16   iPhone 7 Plus:
17                    Apple Inc. of One Infinite Loop, Cupertino, California, U.S.A. 95014
                      (“Apple”) warrants the Apple-branded iPhone, iPad, iPod or Apple TV
18                    hardware product and the Apple-branded accessories contained in the
                      original packaging (“Apple Product”) against defects in materials and
19                    workmanship when used normally in accordance with Apple's published
                      guidelines for a period of ONE (1) YEAR from the date of original retail
20                    purchase by the end-user purchaser ("Warranty Period"). Apple’s published
                      guidelines include but are not limited to information contained in technical
21                    specifications, user manuals and service communications. 10

22              63.   As stated above, there is ample evidence that Apple has been aware of the Audio IC Defect

23   from widespread complaints and media coverage surrounding the Audio IC Defect since, at the very latest,

24   December 30, 2016, just weeks after Apple began selling the iPhones.

25

26
     10
27     http://www.apple.com/legal/warranty/products/ios-warranty-document-us.html (last visited May 3,
     2019) (emphasis added).
                                                     -12-
                                              CLASS ACTION COMPLAINT
                 Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 15 of 31



 1
                64.   In addition, journalists have released articles recounting information provided by Apple
 2
     Store employees that Apple was both aware of the Audio IC Defect and actively concealing it from
 3
     consumers while the iPhones were being sold sold—and at which time the iPhones were still covered
 4
     under the express warranty.
 5
                65.   One such article published by MacRumors outlines Apple’s standard operating procedure
 6
     (“SOP”) when consumers presented the Audio IC Defect to repair at Apple Stores. 11 On information and
 7
     belief, for a short time in 2018, when customers would present their phones with the symptoms of the
 8
     Audio IC Defect, Apple instructed their employees to run audio diagnostics on the devices. Should the
 9
     iPhones continue to exhibit the symptoms, a repair would be authorized. However, upon information and
10
     belief, this program was never publicized and was only available for a short period of time.
11
                66.   Moreover, Apple knew or should have known of the Audio IC Defect during its extensive
12
     internal, pre-release testing.
13
                67.   As such, Apple’s one-year express warranty is both substantively and procedurally
14
     unconscionable. Consumers did not have the ability to negotiate the terms or length of the express
15
     warranty and Apple concealed the Audio IC Defect from the Plaintiffs and the Class Members. Apple has
16
     been aware of the Audio IC Defect since at least December 2016, when the first publicly available
17
     consumer complaint of the Audio IC Defect was posted to their website, and continually after Apple issued
18
     their internal procedures for diagnosing and repairing phones exhibiting the Audio IC Defect. Despite the
19
     pre-release durability testing, consumer complaints, media coverage, and Apple’s own internal policies
20
     showing the large number of Audio IC Defect complaints both during and shortly after Apple’s express
21
     warranty expired, Apple concealed the problem and discontinued its repair program. Upon information
22
     and belief, Apple knew of and concealed the Audio IC Defect before these events, including at the time
23
     of sale.
24

25

26

27   11
          http://www.macrumors.com/2018/12/17/iphone-7-microphone-defect (last visited May 3, 2019).
                                                    -13-
                                             CLASS ACTION COMPLAINT
              Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 16 of 31



 1                                        CLASS ACTION ALLEGATIONS

 2          68.      Plaintiffs bring this suit as a class action on behalf of themselves and on behalf of all others

 3   similarly situated pursuant to Federal Rule of Civil Procedure 23. This action satisfies the numerosity,

 4   commonality, typicality, adequacy, predominance and superiority requirements of the provisions of Rule

 5   23.

 6          69.      Plaintiffs seek to represent the following “Nationwide Class”:
                     All persons or entities in the United States that purchased an Apple iPhone
 7                   7 or 7 Plus.
 8          70.      In the alternative, Plaintiffs seek to represent the following state sub-class:
 9                   All persons or entities in California that purchased an Apple iPhone 7 or 7
                     Plus for primarily personal, family, or household purposes, as defined by
10                   California Civil Code § 1791(a) (the “California Class”).

11          71.      The Nationwide Class and California Class will be referred to collectively as the “Class.”

12          72.      Numerosity: Members of the Class are so numerous that joinder of all members is

13   impracticable. While the exact number of Class Members remains unknown at this time, upon information

14   and belief, there are hundreds of thousands of putative Class Members throughout the United States who

15   are generally ascertainable by appropriate discovery.

16          73.      Commonality: This action involves common questions of law and fact, which predominate

17   over any questions affecting individual Class Members. These common legal and factual questions

18   include, but are not limited to, the following:

19                a. Whether the iPhones suffer from the Audio IC Defect;

20                b. Whether Apple engaged in the conduct alleged herein;

21                c. Whether Apple designed, manufactured, marketed, distributed, sold or otherwise placed

22                   the iPhones into the stream of commerce in the United States knowing that the iPhones

23                   suffered from the Audio IC Defect;

24                d. When Apple first learned of the existence of the Audio IC Defect;

25                e. Whether Apple intentionally concealed the Audio IC Defect in the iPhones from

26                   consumers;

27
                                                          -14-
                                              CLASS ACTION COMPLAINT
              Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 17 of 31



 1
                  f. Whether Apple breached the terms of its contracts with purchasers when it marketed and
 2
                     sold the iPhones containing the Audio IC Defect;
 3
                  g. Whether Plaintiffs and the other Class Members have been harmed by the fraud alleged
 4
                     herein;
 5
                  h. Whether Apple was unjustly enriched by its deceptive practices; and
 6
                  i. Whether Plaintiffs and the Class are entitled to equitable or injunctive relief.
 7
            74.      Typicality: Plaintiffs’ claims are typical of those of the other Class Members because, inter
 8
     alia, all members of the Class were injured through the common misconduct described above and were
 9
     subject to Apple’s unfair and unlawful conduct. Plaintiffs are advancing the same claims and legal theories
10
     on behalf of themselves and all members of the Class.
11
            75.      Adequacy of Representation: Plaintiffs will fairly and adequately represent and protect the
12
     interests of the Class in that they have no disabling conflicts of interest that would be antagonistic to those
13
     of the other members of the Class. Plaintiffs seek no relief that is antagonistic or adverse to the other
14
     members of the Class and the infringement of the rights and the damages they have suffered are typical of
15
     other Class Members. Plaintiffs have retained counsel experienced in complex consumer class action
16
     litigation, and Plaintiffs intend to prosecute this action vigorously.
17
            76.      Superiority: Class litigation is an appropriate method for fair and efficient adjudication of
18
     the claims involved. Class action treatment is superior to all other available methods for the fair and
19
     efficient adjudication of the controversy alleged herein; it will permit a large number of Class Members
20
     to prosecute their common claims in a single forum simultaneously, efficiently, and without the
21
     unnecessary duplication of evidence, effort and expense that hundreds of individual actions would require.
22
     Class action treatment will permit the adjudication of relatively modest claims by certain Class Members,
23
     who could not individually afford to litigate a complex claim against large corporate defendants. Further,
24
     even for those Class Members who could afford to litigate such a claim, it would still be economically
25
     impractical.
26

27
                                                          -15-
                                              CLASS ACTION COMPLAINT
              Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 18 of 31



 1
            77.     The nature of this action and the nature of laws available to Plaintiffs and the Class make
 2
     the use of the class action device a particularly efficient and appropriate procedure to afford relief to
 3
     Plaintiffs and the Class for the wrongs alleged because Apple would necessarily gain an unconscionable
 4
     advantage since they would be able to exploit and overwhelm the limited resources of each individual
 5
     Class member with superior financial and legal resources; the costs of individual suits could unreasonably
 6
     consume the amounts that would be recovered; proof of a common course of conduct to which Plaintiffs
 7
     were exposed is representative of that experienced by the Class and will establish the right of each member
 8
     of the Class to recover on the cause of action alleged; and individual actions would create a risk of
 9
     inconsistent results and would be unnecessary and duplicative of this litigation.
10
            78.     Plaintiffs reserve the right to modify or amend the definition of the proposed class and
11
     subclass before the Court determines whether certification is appropriate and as the parties engage in
12
     discovery.
13
            79.     The class action is superior to all other available methods for the fair and efficient
14
     adjudication of this controversy. Because of the number and nature of common questions of fact and law,
15
     multiple separate lawsuits would not serve the interest of judicial economy.
16
            80.     Individual litigation of the claims of all Class Members is economically unfeasible and
17
     procedurally impracticable. While the aggregate damages sustained by the Class are likely in the millions
18
     of dollars, the individual damages incurred by each Member resulting from Apple’s wrongful conduct are
19
     too small to warrant the expense of individual suits. The likelihood of individual Class Members
20
     prosecuting separate claims is remote, and even if every Class member could afford individual litigation,
21
     the court system would be unduly burdened by individual litigation of such cases. Individual Class
22
     Members do not have a significant interest in individually controlling the prosecution of separate actions,
23
     and the individualized litigation would also present the potential for varying, inconsistent, or contradictory
24
     judgments and would magnify the delay and expense to all parties and to the court system resulting from
25
     multiple trials of the same factual issues. Plaintiffs know of no difficulty to be encountered in the
26
     management of this action that would preclude its maintenance as a class action. A class action in this
27
                                                         -16-
                                             CLASS ACTION COMPLAINT
               Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 19 of 31



 1
     matter will avoid case management difficulties and provide multiple benefits, including efficiency,
 2
     economy of scale, unitary adjudication with consistent results and equal protection of the rights of each
 3
     Class member, all by way of the comprehensive and efficient supervision of the litigation by a single
 4
     court.
 5
              81.    Notice of a certified class action and of any result or resolution of the litigation can be
 6
     provided to Class Members by first-class mail, email, or publication, or such other methods of notice as
 7
     deemed appropriate by the Court.
 8
              82.    Plaintiffs do not anticipate any difficulty in the management of this litigation.
 9
                                         FIRST CLAIM FOR RELIEF
10
                                   BREACH OF EXPRESS WARRANTY
11       (By All Plaintiffs on Behalf of the Nationwide Class or, Alternatively, the California Class)
12            83.    Plaintiffs incorporate by reference all allegations of the preceding paragraphs as though
13   fully set forth herein.
14            84.    Apple provided Plaintiffs and the Class Members with the following express warranty:
15   “Apple Inc. of One Infinite Loop, Cupertino, California, U.S.A. 95014 (“Apple”) warrants the Apple-
16   branded iPhone, iPad, iPod or Apple TV hardware product and the Apple-branded accessories contained
17   in the original packaging (“Apple Product”) against defects in materials and workmanship when used
18   normally in accordance with Apple's published guidelines for a period of ONE (1) YEAR from the date
19   of original retail purchase by the end-user purchaser (“Warranty Period”). Apple’s published guidelines
20   include but are not limited to information contained in technical specifications, user manuals and service
21   communications.”
22            85.    The above express warranty became part of the basis of the bargain between Plaintiffs and
23   the Class Members and Apple.
24            86.    Plaintiffs and the Class Members presented their iPhones for repairs after the Audio IC
25   Defect manifested. Apple, however, declined to remedy the Audio IC Defects in Plaintiffs’ and the Class
26   Members’ iPhones and thereby breached its express warranties with Plaintiffs and the Class Members.
27
                                                          -17-
                                             CLASS ACTION COMPLAINT
              Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 20 of 31



 1
            87.     Plaintiffs and the Class Members notified Apple of the breaches within a reasonable time,
 2
     and/or were not required to do so because affording Apple a reasonable opportunity to cure its breach of
 3
     written warranty would have been futile. Apple also knew of the defect and yet has chosen to conceal it
 4
     and fail to comply with its warranty obligations.
 5
            88.     The Audio IC Defect is a defect as defined by Apple’s express warranty.
 6
            89.     As a direct and proximate cause of Apple’s breach, Plaintiffs and the Class Members
 7
     bought iPhones that they otherwise would not have, overpaid for their iPhones, did not receive the benefit
 8
     of their bargain, and their iPhones suffered a diminution in value. Plaintiffs and the Class Members have
 9
     also incurred and will continue to incur costs for replacement iPhones.
10
            90.     As alleged above, the terms of Apple’s express warranty are both substantively and
11
     procedurally unconscionable. Apple’s attempt to disclaim or limit these express warranties vis-à-vis
12
     consumers is unconscionable and unenforceable under the circumstances here. Specifically, Apple’s
13
     warranty limitation is unenforceable because it knowingly sold a defective product without informing
14
     consumers about the defect.
15
            91.     The time limits contained in Apple’s warranty period were also unconscionable and
16
     inadequate to protect Plaintiffs and the Class Members. Among other things, Plaintiffs and Class Members
17
     had no meaningful choice in determining these time limitations the terms of which unreasonably favored
18
     Apple. A gross disparity in bargaining power existed between Apple and Plaintiffs and the Class Members,
19
     and Apple knew or should have known that the iPhones were defective at the time of sale and would fail
20
     well before their useful lives.
21
            92.     Plaintiffs and Class Members have complied with all obligations under the warranty, or
22
     otherwise have been excused from performance of said obligations as a result of Apple’s conduct
23
     described herein.
24
            93.     Plaintiffs and the Class Members are entitled to legal and equitable relief against Apple,
25
     including damages, consequential damages, specific performance, attorney fees, costs of suit, and other
26
     relief as appropriate.
27
                                                         -18-
                                            CLASS ACTION COMPLAINT
              Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 21 of 31



 1
                                         SECOND CLAIM FOR RELIEF
 2                                 BREACH OF IMPLIED WARRANTY
 3       (By All Plaintiffs on Behalf of the Nationwide Class or, Alternatively, the California Class)

 4           94.     Plaintiffs incorporate by reference all allegations of the preceding paragraphs as though

 5   fully set forth herein.

 6           95.     Apple provided Plaintiffs and the Class Members with an implied warranty that the iPhones

 7   and any parts thereof are merchantable and fit for the ordinary purposes for which they were sold.

 8   However, the iPhones are not fit for their ordinary purpose as smartphones because they suffer from the

 9   Audio IC Defect described herein. As such, the iPhones were incapable of making and receiving phone

10   calls, text messages, facilitating internet usage, and allowing the usage of apps.

11           96.     Apple impliedly warranted that the iPhones were of merchantable quality and fit for such

12   use. This implied warranty included, among other things, a warranty that the iPhones and their audio IC

13   chips manufactured, supplied, distributed, and/or sold by Apple were reliable and would not experience

14   premature failure when consumers used them in a reasonable and foreseeable manner.

15           97.     Contrary to the applicable implied warranties, the iPhones at the time of sale and thereafter

16   were not fit for their ordinary and intended purpose of providing Plaintiffs and the Class Members with

17   reliable smartphones.

18           98.     Apple’s actions, as complained of herein, breached the implied warranty that the iPhones

19   were of merchantable quality and fit for such use.
                                          THIRD CLAIM FOR RELIEF
20
                     VIOLATIONS OF THE MAGNUSON-MOSS WARRANTY ACT
21                                          15 U.S.C. § 2301, et seq.
22       (By All Plaintiffs on Behalf of the Nationwide Class or, Alternatively, the California Class)

23           99.     Plaintiffs incorporate by reference all allegations of the preceding paragraphs as though

24   fully set forth herein.

25           100.    Congress enacted the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301, et seq., in response

26   to widespread consumer complaints regarding misleading and deceptive warranties. The Act imposes civil

27
                                                          -19-
                                             CLASS ACTION COMPLAINT
              Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 22 of 31



 1
     liability on any “warrantor” for failing to comply with any obligation under written and implied warranties.
 2
     15 U.S.C. § 2310(d)(1).
 3
            101.    This Court has jurisdiction over this matter under CAFA and can therefore assert
 4
     alternative jurisdiction over the Plaintiffs’ MMWA claims.
 5
            102.    The iPhones are consumer products as defined by 15 U.S.C. § 2301(1).
 6
            103.    Plaintiffs and the Class Members are “consumers” as defined by 15 U.S.C. § 2301(3).
 7
            104.    Apple is a warrantor and supplier as defined by 15 U.S.C. § 2301(4) and (5).
 8
            105.    Apple has failed to remedy the Audio IC Defect, despite Apple’s knowledge and notice of
 9
     the Audio IC Defect in the iPhones.
10
            106.    Apple expressly warranted the iPhones would be free of defects.
11
            107.    At the time Apple issued written warranties for the iPhones, Apple knew and had notice
12
     that the iPhones had the propensity to prematurely fail due to the Audio IC Defect. Apple’s continued
13
     misrepresentations and omissions concerning the Audio IC Defect, as well as Apple’s failure to abide by
14
     their own written and implied warranties, are “unfair methods of competition in or affecting commerce,
15
     and [are] unfair or deceptive acts or practices in or affecting commerce.” Accordingly, Apple’s behavior
16
     is unlawful under 15 U.S.C. §§ 2310(b), 45(a)(1).
17
            108.    Plaintiffs and the Class Members seek to recover damages caused as a direct result of
18
     Apple’s breach of their written and implied warranties and their deceitful and unlawful conduct. Damages
19
     include costs associated with repairing or replacing the iPhones with non-defective iPhones or other
20
     smartphones.
21
            109.    The Act also provides for “other legal and equitable” relief. 15 U.S.C. § 2310(d)(1).
22
     Accordingly, Plaintiffs and the Class Members seek reformulation of Apple’s written warranty to comport
23
     with Apple’s obligations under the Act and with consumers’ reasonable expectations. Additionally,
24
     Plaintiffs seek to enjoin Apple from acting unlawfully as further alleged, including discouraging Plaintiffs
25
     to seek all available remedies.
26

27
                                                         -20-
                                            CLASS ACTION COMPLAINT
                Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 23 of 31



 1
               110.   The Act also provides for an award of costs and expenses, including attorneys’ fees, to
 2
     prevailing consumers in the Court’s discretion. 15 U.S.C. § 2310(d)(2). Plaintiffs intend to seek such an
 3
     award as prevailing consumers at the conclusion of the case.
 4                                  FOURTH CLAIM FOR RELIEF
 5                VIOLATIONS OF THE SONG-BEVERLY CONSUMER WARRANTY ACT
                                      Cal. Civ. Code § 1790, et seq.
 6
                           (By All Plaintiffs on Behalf of the California Class)
 7
               111.   Plaintiffs incorporate by reference all allegations of the preceding paragraphs as though
 8
     fully set forth herein.
 9
               112.   Plaintiffs bring this claim on behalf of themselves and on behalf of the California Class
10
     Members against Apple.
11
               113.   At all relevant times, Apple was the manufacturer, distributor, warrantor and/or seller of
12
     the iPhones. Apple knew or should have known of the specific use for which the iPhones were purchased.
13
               114.   Apple provided Plaintiffs and the California Class Members with an implied warranty that
14
     the iPhones, and any parts thereof, are merchantable and fit for the ordinary purposes for which they were
15
     sold. The iPhones, however, are not fit for their ordinary purpose because, inter alia, the iPhones and their
16
     audio IC chips suffered from an inherent defect at the time of sale that causes the iPhone’s audio IC chip
17
     to malfunction. As such, the iPhones were incapable of transmitting audio, understanding audio
18
     commands, rendering certain applications useless and causing severe issues with the iPhone’s ability to
19
     reboot.
20
               115.   The iPhones are not fit for the purpose of use as smartphones because of the Audio IC
21
     Defect.
22
               116.   Apple impliedly warranted that the iPhones were of merchantable quality and fit for such
23
     use. This implied warranty included, inter alia, a warranty that the iPhones and their audio IC chips were
24
     manufactured, supplied, distributed, and/or sold by Apple were reliable for use as smartphones and would
25
     not prematurely and fail.
26

27
                                                         -21-
                                             CLASS ACTION COMPLAINT
              Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 24 of 31



 1                               FIFTH CLAIM FOR RELIEF
        VIOLATIONS OF THE CALIFORNIA CONSUMER LEGAL REMEDIES ACT (“CLRA”)
 2
                                  Cal. Civ. Code § 1750, et seq.
 3                     (By All Plaintiffs on Behalf of the California Class)
 4           117.    Plaintiffs incorporate by reference all allegations of the preceding paragraphs as though
 5   fully set forth herein.
 6           118.    Apple is a person as that term is defined in California Civil Code § 1761(c).
 7           119.    Plaintiffs and the members of the California Class are “consumers” as that term is defined
 8   in California Civil Code § 1761(d).
 9           120.    Apple engaged in unfair and deceptive acts in violation of the CLRA by the practices
10   described above, and by knowingly and intentionally concealing from Plaintiffs and California Class
11   Members that the iPhones are defective. These acts and practices violate, at a minimum, the following
12   sections of the CLRA:
13                   (a)(2) Misrepresenting the source, sponsorship, approval or certification of
                     goods or services;
14                   (a)(5) Representing that goods or services have sponsorships,
                     characteristics, uses, benefits or quantities which they do not have, or that a
15                   person has a sponsorship, approval, status, affiliation or connection which
                     he or she does not have;
16
                     (a)(7) Representing that goods or services are of a particular standard,
17                   quality, or grade, or that goods are of a particular style or model, if they are
                     of another; and
18                   (a)(9) Advertising goods and services with the intent not to sell them as
                     advertised.
19
             121.    Apple’s unfair or deceptive acts or practices occurred repeatedly in Apple’s trade or
20
     business and were capable of deceiving a substantial portion of the purchasing public.
21
             122.    Apple knew that the iPhones were defective, prone to failing for their essential purpose as
22
     phones, and would become useless as a result of reasonable and foreseeable use by consumers.
23
             123.    Apple was under a duty to Plaintiffs and the California Class Members to disclose the
24
     defective nature of the iPhones because:
25
                     a.        Apple was in a superior position to know the true state of facts about the Audio IC
26
                               Defect in the iPhones;
27
                                                           -22-
                                               CLASS ACTION COMPLAINT
              Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 25 of 31



 1
                    b.      Plaintiffs and the California Class Members could not reasonably have been
 2
                            expected to learn or discover that the iPhones were defective and not in accordance
 3
                            with Apple’s advertisements and representations;
 4
                    c.      Apple knew that Plaintiffs and the California Class Members could not reasonably
 5
                            have been expected to learn or discover the Audio IC Defect in the iPhones; and
 6
                    d.      Defendant actively concealed and failed to disclose the Audio IC Defect from
 7
                            Plaintiffs and the California Class.
 8
            124.    In failing to disclose the Audio IC Defect at the time of sale, Apple has knowingly and
 9
     intentionally concealed material facts and breached its duty not to do so.
10
            125.    The facts concealed or not disclosed by Apple to Plaintiffs and the California Class
11
     Members are material in that a reasonable consumer would have considered them to be important in
12
     deciding whether to purchase Apple’s iPhones or pay a lesser price. Had Plaintiffs and the California Class
13
     known about the Audio IC Defect in the iPhones, they would not have purchased the iPhones or would
14
     have paid less for them.
15
            126.    Concurrent with the filing of this complaint, Plaintiffs have provided Apple with notice of
16
     its violations of the CLRA pursuant to California Civil Code § 1782(a) and currently seek injunctive relief
17
     under the CLRA. Plaintiffs reserve the right to amend this Complaint to seek monetary damages under
18
     the CLRA pursuant to California Civil Code § 1782(d).
19
            127.    Plaintiffs’ declarations stating facts showing that venue in this District is proper pursuant
20
     to Cal. Civ. Code § 1780(c) are attached hereto as Exhibit 1.
21
            128.    Plaintiffs and the other California Class members’ injuries were proximately caused by
22
     Apple’s fraudulent and deceptive business practices.
23
            129.    Therefore, Plaintiffs and the other California Class Members are entitled to equitable relief
24
     under the CLRA.
25                              SIXTH CLAIM FOR RELIEF
26           VIOLATIONS OF THE CALIFORNIA UNFAIR COMPETITION LAW (“UCL”)
                             Cal. Bus. & Prof. Code § 17200, et seq.
27
                                                         -23-
                                            CLASS ACTION COMPLAINT
              Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 26 of 31



 1       (By All Plaintiffs on Behalf of the Nationwide Class or, Alternatively, the California Class)

 2           130.    Plaintiffs incorporate by reference all allegations of the preceding paragraphs as though

 3   fully set forth herein.

 4           131.    The California Unfair Competition Law (“UCL”) prohibits acts of “unfair competition,”

 5   including any “unlawful, unfair or fraudulent business act or practice” and “unfair, deceptive, untrue or

 6   misleading advertising.” Cal. Bus. & Prof. Code § 17200.

 7           132.    Apple has engaged in unfair competition and unfair, unlawful or fraudulent business

 8   practices by the conduct, statements, and omissions described above, and by knowingly and intentionally

 9   concealing from Plaintiffs and the Class Members the Audio IC Defect (and the costs and diminished

10   value of the iPhones as a result of Defendant’s conduct). Defendant should have disclosed this information

11   because it was in a superior position to know the true facts related to the Audio IC Defect, and Plaintiffs

12   and Class Members could not reasonably be expected to learn or discover the true facts related to the

13   Audio IC Defect.

14           133.    These acts and practices have deceived Plaintiffs and are likely to deceive the public. In

15   failing to disclose the Audio IC Defect and suppressing other material facts from Plaintiffs and the Class

16   Members, Defendant breached its duties to disclose these facts, violated the UCL, and caused injuries to

17   Plaintiffs and the Class Members. The omissions and acts of concealment by Defendant pertained to

18   information that was material to Plaintiffs and the Class Members, as it would have been to all reasonable

19   consumers.

20           134.    The injuries suffered by Plaintiffs and the Class Members are greatly outweighed by any

21   potential countervailing benefit to consumers or to competition, nor are they injuries that Plaintiffs and

22   the Class Members should have reasonably avoided.

23           135.    Apple’s acts and practices are unlawful because they violate California Civil Code

24   §§ 1668, 1709, 1710, and 1750, et seq., and California Commercial Code § 2313.

25           136.    Plaintiffs seek to enjoin further unlawful, unfair and/or fraudulent acts or practices by

26   Defendant, to obtain restitutionary disgorgement of all monies and revenues generated as a result of such

27   practices, and all other relief allowed under California Business & Professions Code § 17200.

                                                        -24-
                                            CLASS ACTION COMPLAINT
              Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 27 of 31



 1                                    SEVENTH CLAIM FOR RELIEF
             VIOLATIONS OF THE CALIFORNIA FALSE ADVERTISING LAW (“FAL”)
 2
                                    Cal. Bus. & Prof. Code § 17500, et seq.
 3       (By All Plaintiffs on Behalf of the Nationwide Class or, Alternatively, the California Class)
 4           137.    Plaintiffs incorporate by reference all allegations of the preceding paragraphs as though
 5   fully set forth herein.
 6           138.    The California False Advertising Law (“FAL”) states: “It is unlawful for
 7   any . . . corporation . . . with intent directly or indirectly to dispose of real or personal property . . . to
 8   induce the public to enter into any obligation relating thereto, to make or disseminate or cause to be made
 9   or disseminated . . . from this state before the public in any state, in any newspaper or other publication,
10   or any advertising device, . . . or in any other manner or means whatever, including over the Internet, any
11   statement . . . which is untrue or misleading, and which is known, or which by the exercise of reasonable
12   care should be known, to be untrue or misleading.” Cal. Bus. & Prof. Code § 17500.
13           139.    Apple caused to be made or disseminated throughout California and the United States,
14   through advertising, marketing and other publications, statements that were untrue or misleading, and
15   which were known, or which by the exercise of reasonable care should have been known to Apple, to be
16   untrue and misleading to consumers, including Plaintiffs and the other Class Members.
17           140.    Apple has violated the FAL because the misrepresentations and omissions regarding the
18   functionality of its iPhones as set forth in this Complaint were material and likely to deceive a reasonable
19   consumer.
20           141.    Plaintiffs and the other Class Members have suffered an injury in fact, including the loss
21   of money or property, as a result of Apple’s unfair, unlawful, and/or deceptive practices. In purchasing
22   their iPhones, Plaintiffs and the other Class Members relied on the misrepresentations and/or omissions
23   of Apple with respect to the reliability of the iPhones. Defendant’s representations were untrue because
24   the iPhones were manufactured and sold with the Audio IC Defect. Had Plaintiffs and the other Class
25   Members known this, they would not have purchased their iPhones and/or paid as much for them.
26   Accordingly, Plaintiffs and the other Class Members overpaid for their iPhones and did not receive the
27   benefit of their bargain.
                                                          -25-
                                             CLASS ACTION COMPLAINT
              Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 28 of 31



 1
             142.    All of the wrongful conduct alleged herein occurred in the conduct of Apple’s business.
 2
             143.    Plaintiffs, individually and on behalf of the other Class Members, request that this Court
 3
     enter such orders or judgments as may be necessary to restore to Plaintiffs and the other Class Members
 4
     any money Apple acquired by unfair competition, including restitution and/or restitutionary disgorgement,
 5
     and for such other relief set forth below.
 6                                     EIGHTH CLAIM FOR RELIEF
 7                                NEGLIGENT MISREPRESENTATION
         (By All Plaintiffs on Behalf of the Nationwide Class or, Alternatively, the California Class)
 8
             144.    Plaintiffs incorporate by reference all allegations of the preceding paragraphs as though
 9
     fully set forth herein.
10
             145.    Apple had a duty to provide honest and accurate information to its customers so that
11
     customers could make informed decisions on the substantial purchase of a smartphone.
12
             146.    Apple specifically and expressly misrepresented material facts to Plaintiffs and Class
13
     Members, as discussed above.
14
             147.    Apple knew, or in the exercise of reasonable diligence, should have known, that the
15
     ordinary and reasonable consumer would be misled by Apple’s misleading and deceptive advertisements.
16
             148.    Plaintiffs and the Class Members justifiably relied on Apple’s misrepresentations and have
17
     been damaged thereby in an amount to be determined at trial.
18
                                        NINTH CLAIM FOR RELIEF
19                                         UNJUST ENRICHMENT
20       (By All Plaintiffs on Behalf of the Nationwide Class or, Alternatively, the California Class)

21           149.    Plaintiffs incorporate by reference all allegations of the preceding paragraphs as though

22   fully set forth herein.

23           150.    Plaintiffs and the Class Members conferred a benefit on Apple by purchasing the iPhones.

24           151.    Apple had knowledge that this benefit was conferred upon it.

25           152.    Because of its wrongful acts and omissions, Apple charged a higher price for the iPhones

26   than the iPhones’ true value and Apple obtained money which rightfully belongs to Plaintiffs and the Class

27   Members.

                                                        -26-
                                             CLASS ACTION COMPLAINT
                 Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 29 of 31



 1
            153.     Apple has been unjustly enriched at the expense of Plaintiffs and the Class and its retention
 2
     of this benefit under the circumstances would be inequitable.
 3
            154.     Plaintiffs seek an order requiring Apple to make restitution to them and the other members
 4
     of the Class.
 5
                                             PRAYER FOR RELIEF
 6
            WHEREFORE, Plaintiffs, on behalf of themselves and members of the proposed Nationwide
 7
     Class and the California Class, respectfully request that this Court:
 8
            a.       Determine that the claims alleged herein may be maintained as a class action under Federal
 9
                     Rule of Civil Procedure 23, and issue an order certifying one or more classes as defined
10
                     above;
11
            b.       Appoint Plaintiffs as the representatives of the Nationwide Class or California Class and
12
                     their counsel as Class counsel;
13
            c.       Award all actual, general, special, incidental, statutory, punitive, and consequential
14
                     damages and restitution to which Plaintiffs and the Class Members are entitled;
15
            d.       Award pre-judgment and post-judgment interest on such monetary relief;
16
            e.       Grant appropriate injunctive and/or declaratory relief, including, without limitation, an
17
                     order that requires Apple to repair, recall, and/or replace the iPhones and to extend the
18
                     applicable warranties to a reasonable period of time, or, at a minimum, to provide Plaintiffs
19
                     and Class Members with appropriate curative notice regarding the existence and cause of
20
                     the Audio IC Defect;
21
            f.       Award reasonable attorneys’ fees and costs; and
22
            g.       Grant such further relief that this Court deems appropriate.
23
                                                   JURY DEMAND
24
            Plaintiffs demand a trial by jury on all issues so triable.
25

26

27
                                                         -27-
                                             CLASS ACTION COMPLAINT
            Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 30 of 31



 1   DATED: May 6, 2019

 2
                                                    TYCKO & ZAVAREEI LLP
 3

 4                                            By:   /s/Hassan A. Zavareei
                                                    Hassan A. Zavareei (CA Bar No. 181547)
 5                                                  hzavareei@tzlegal.com
                                                    Andrea R. Gold*
                                                    agold@tzlegal.com
 6                                                  TYCKO & ZAVAREEI LLP
                                                    1828 L Street, NW, Suite 1000
 7                                                  Washington, DC 20036
                                                    Telephone: (202) 973-0900
 8                                                  Facsimile: (202) 973-0950
 9                                                  Annick Persinger (CA Bar No. 272996)
                                                    apersinger@tzlegal.com
10                                                  TYCKO & ZAVAREEI LLP
                                                    1970 Broadway, Suite 1070
11                                                  Oakland, CA 94612
                                                    Telephone: (510) 254-6808
12                                                  Facsimile: (202) 973-0950

13                                                  Gregory F. Coleman*
                                                    greg@gregcolemanlaw.com
14                                                  Adam A. Edwards*
15                                                  adam@gregcolemanlaw.com
                                                    GREG COLEMAN LAW
16                                                  First Tennessee Plaza
                                                    800 S. Gay Street, Suite 1100
17                                                  Knoxville, TN 37929
                                                    Telephone: (865) 247-0080
18                                                  Facsimile: (865) 522-0049
19
                                                    Nick Suciu III*
20                                                  nicksuciu@bmslawyers.com
                                                    BARBAT, MANSOUR & SUCIU PLLC
21                                                  1644 Bracken Rd.
                                                    Bloomfield Hills, MI 48302
22                                                  Telephone: (313) 303-3472
23
                                                    Joseph G. Sauder*
24                                                  jgs@sstriallawyers.com
                                                    Matthew D. Schelkopf*
25                                                  mds@sstriallawyers.com
                                                    Joseph B. Kenney*
26
                                                    jbk@sstriallawyers.com
27                                                  SAUDER SCHELKOPF LLC

                                            -28-
                                   CLASS ACTION COMPLAINT
     Case 3:19-cv-02455-JCS Document 1 Filed 05/06/19 Page 31 of 31



 1                                          555 Lancaster Avenue
                                            Berwyn, PA 19312
 2                                          Telephone: (610) 200-0581
                                            Facsimile: (610) 421-1326
 3

 4                                          *Pro Hac Vice Applications to be submitted

 5                                          Attorneys for Plaintiffs and the Putative
                                            Classes
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                     -29-
                            CLASS ACTION COMPLAINT
